DETAILED ACTION
Claims 1-4, 6-13 and 15-22 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-13 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s)  receiving, in real time, data from one or more data sources associated with one or more smart transaction conditions; 4Application No.: 16/151,830 Attorney Docket No.: 067519.0001818 aggregating the received real time data across the one or more data sources to extract conditionally relevant metadata to establish occurrence of the one or more smart transaction conditions; storing compressed aggregated data that includes the conditionally relevant metadata to establish the occurrence; determining whether the one or more smart transaction conditions is met by continuously evaluating the aggregated data to identify consequential data and utilizing historical training to determine one or more patterns that [[to]] predict a likelihood of a transaction based on previously processed data associated with a time frame; [[and]] purging [[purge]] inconsequential data from a data storage . The claims are drawn to transaction processing including recommending a transaction based on history data and executing the transaction.  The limitations, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claim only recites one additional element, a communication interface, to perform the transmitting step.   The communication interface is recited at a high at a high-level of generality (software that is sending data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claim recites an AI engine, only in the system claim, to perform the continuously evaluates and generate steps.  The AI engine is recited at a high at a high-level of generality (software that is processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  These additional components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements of 


Response to Arguments
Applicant's arguments filed 2/12/2020 have been fully considered but they are not persuasive.
Applicant argues “the Office Action asserts that transaction processing is related to commerce, see Office Action at 4, Applicant respectfully disagrees.”  The instant Specification in paragraph 0001 describes the invention as systems and methods for conditional electronic transaction processing.  Paragraphs 0002 and 0003 of the instant Specification describes drawbacks of electronic transaction processing.  Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” 24 25 although being old or well-known may indicate that the practice is “fundamental.”

• local processing of payments for remotely purchased goods, Inventor Holdings, LLC v. Bed Bath & Beyond, Inc.
Applicant argues “as recognized in the Specification, the near instant approval time requirement of 100 milliseconds does not allow for the conventional implementation of multi- factor electronic conditional transaction processing. See Specification, ¶ [0003]. As further recognized in the Specification, system resources are minimized by storing compressed aggregated data that includes the conditionally relevant metadata to establish occurrence of the one or more smart conditions (rather than the raw received input data), continuously evaluating the aggregated data to identify consequential data in which historical training is utilized to determine one or more patterns that predict a likelihood of a transaction based on previously processed data associated with a time frame. See Specification, ¶ [0028]. The Specification further recognizes that storage space is saved by purging inconsequential data. See id. Applicant submits that these constitute improvements in technology.”  paragraph 0028 discloses that the minimize system resources the AI system may store the compressed data.  It is unclear how minimizing resources by storing data is an improvement to technology.  MPEP 2106.04(d)(1).  Examples of claims that improve technology and are not directed to a judicial exception include: Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1339, 118 USPQ2d 1684, 1691-92 (Fed. Cir. 2016) (claims to a self-referential table for a computer database were directed to an improvement in computer capabilities and not directed to an abstract idea); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016) (claims to automatic lip synchronization and facial expression animation were directed to an improvement in computer-related technology and not directed to an abstract idea); Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253,1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017) (claims to an enhanced Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299, 125 USPQ2d 1282 (Fed. Cir. 2018) (claims to virus scanning were found to be an improvement in computer technology and not directed to an abstract idea); SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1303 (Fed. Cir. 2019) (claims to detecting suspicious activity by using network monitors and analyzing network packets were found to be an improvement in computer network technology and not directed to an abstract idea). Additional examples are provided in MPEP § 2106.05(a).
Applicant mentions the Amdocs decision.  In Amdocs, the claim entails an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases).  The solution requires arguably generic components, including network devices and “gatherers” which “gather” information. However, the claim’s enhancing limitation necessarily requires that these generic components operate in an unconventional manner to achieve an improvement in computer functionality. The enhancing limitation depends not only on the invention’s distributed architecture, but also depends upon the network devices and gatherers—even though these may be generic—working together in a distributed manner. The patent explains that field enhancements are defined by network service providers for each field in which the network service provider wants to collect data.  This enhancing limitation necessarily involves the arguably generic gatherers, network devices, and other components working in an unconventional distributed fashion to solve a particular technological problem.  In the instant invention, the use of the AI system is merely an additional component being added to the system.  There is no technological improvement or problem being solved.
Applicant mentions the DDR decision.  In DDR Holdings, the Federal Circuit decided that although the patent claims at issue there involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697